United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1058
Issued: October 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2008 appellant filed a timely appeal of the January 3, 2008 merit
decision of the Office of Workers’ Compensation Programs finding that he received an
overpayment in the amount of $1,049.50 for which he was at fault. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this appeal.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,049.50 during the period January 6 through 20, 2007 when he returned to work;
and (2) whether the Office properly found that appellant was at fault in creating this
overpayment and, therefore, ineligible for waiver of the recovery of the overpayment.
FACTUAL HISTORY
On February 22, 2006 appellant, then a 32-year-old shipfitter, sustained injury to his back
while carrying a heavy hangar foundation. He stopped work on the date of injury. Appellant

returned to limited-duty work on March 2, 2006. The Office accepted the claim for lumbar
strain, displacement of the lumbar intervertebral disc without myelopathy and spondylolisthesis.
It authorized back surgery which was performed on August 23, 2006.
By letter dated November 29, 2006, the Office informed appellant that he was being
placed on the periodic rolls, effective November 26, 2006. Appellant was advised to notify the
Office immediately when he returned to work to avoid an overpayment of compensation, and
that, if he worked during any period covered by a compensation payment, he must return the
payment to the Office. On December 23, 2006 the Office issued a compensation check in the
amount of $1,958.89 for the period November 26 through December 23, 2006 by direct deposit.
On January 11 and 22, 2007 the employing establishment and appellant’s field nurse
advised the Office that he returned to full-time full-duty work on January 6, 2007.
On September 24, 2007 the Office made a preliminary determination that appellant
received an overpayment in the amount of $1,049.50, during the period January 6 through 20,
2007 because he received wage-loss compensation during a period when he had returned to
work. It found him at fault in the creation of the overpayment because he should have been
aware that there was no entitlement to wage-loss compensation during a period when he was
earning wages. An overpayment worksheet noted that on January 20, 2007 appellant received a
periodic payment for the period December 24, 2006 through January 20, 2007 in the amount of
$1,958.98 by direct deposit. As he worked for the period January 6 through 20, 2007, he should
have received compensation in the amount of $909.48 for the period December 24, 2006 through
January 5, 2007. This resulted in an overpayment of compensation in the amount of $1,049.50.
Appellant was advised that he could request a telephone conference, a final decision based on the
written evidence only or a hearing within 30 days of the date of this letter if he disagreed that the
overpayment occurred, if he disagreed with the amount of the overpayment and if he believed
that recovery of the overpayment should be waived. The Office requested that appellant
complete an accompanying overpayment recovery questionnaire (Form OWCP-20) and submit
financial documents in support thereof within 30 days.
On October 16, 2007 appellant requested a telephone conference. He submitted an
OWCP-20 form dated October 15, 2007. Appellant stated that he did not have any of the
incorrectly paid checks or payments in his possession. He listed his four-year old daughter and
wife as dependents. Appellant reported his monthly income of $4,174.00 and expenses of
$3,240.00. His assets included $50.00 cash on hand. Appellant contended that he was not at
fault in the creation of the overpayment because there was a change in his payment every two
weeks to every month. There were also delays in his receipt of payments. Appellant stated that
he reported his return to light-duty work during the first week of January 2007 to the employing
establishment’s human resources office. He was advised that any payments he received were
due him. Appellant was not aware of any overpayment and did not intentionally accept any
undue compensation.
In a memorandum of a January 23, 2008 telephone conference with appellant, the Office
addressed the overpayment. It asked him whether his wife had any income. Appellant stated
that she earned approximately $3,000.00 per month from various jobs. The Office determined
that appellant’s monthly income totaled $7,174.00. Appellant contended that he was not at fault

2

in the creation of the overpayment because the Office was notified by the field nurse and the
employing establishment of his return to work on January 6, 2007. The Office noted that it had
been notified on several occasions about appellant’s return to work but it was unable to prevent
the compensation check from being released due to the district Office’s cut-off date of
January 11, 2007. Appellant reiterated that he was not at fault in creating the overpayment. He
was not aware that he was being overpaid because he was still entitled to compensation for
December 24, 2006 which was the beginning of the pay period. The claims examiner stated that
the compensation check was deposited into his account on January 20, 2007 and that he should
have been aware that he was not entitled to the check after his return to work on January 5, 2007.
By decision dated January 30 2008, the Office finalized the determination that appellant
was at fault in the creation of an overpayment in compensation in the amount of $1,049.50 for
the period January 6 through 20, 2007. He was instructed to submit the $1,049.50 to the Office
within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act1 provides that the United
States shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of his duty.2 Section
8116 of the Act defines the limitations on the right to receive compensation benefits. This
section of the Act provides that, while an employee is receiving compensation, he or she may not
receive salary, pay, or remuneration of any type from the United States, except in limited
circumstances.3
Section 10.500 of the Office’s regulations provides that compensation for wage loss due
to disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.4
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,049.50. The record supports that he returned to work on January 6, 2007 and worked
through January 20, 2007. Appellant received wage-loss compensation for this period. As he
was not entitled to compensation for the period after he returned to work, the amount of
compensation that he received from January 6 through 20, 2007 represents an overpayment of
compensation.5 Appellant received a check in the net amount of $1,958.98. The Office
determined that he should have only been paid $909.48. Subtracting what appellant should have
1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8102(a).

3

5 U.S.C. § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

4

20 C.F.R. § 10.500.

5

W.F., 57 ECAB 705 (2006).

3

been paid for this period, $1,958.98, from what he was paid, $909.48, equals an overpayment of
$1,049.50 for the period January 6 through 20, 2007. There is no contrary evidence regarding
the fact and the amount of the overpayment. The Board, therefore, finds that an overpayment
occurred in the amount of $1,049.50 as appellant returned to work but received wage-loss
compensation from January 6 to 20, 2007.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act6 provides that an overpayment of compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.7 Thus, the Office may not waive the overpayment of compensation
unless appellant was without fault.8 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.9
On the issue of fault, section 10.433 of the Office’s regulations, provides that an
individual will be found at fault if he or she has done any of the following:
“(1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he or
she knew or should have known to be material; or (3) accepted a payment which
he or she knew or should have known was incorrect.”10
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulation provides in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”11
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. In order for the Office to establish that appellant was at fault in creating the
overpayment of compensation, the Office must establish that, at the time he received the
6

5 U.S.C. § 8129(b).

7

Michael H. Wacks, 45 ECAB 791, 795 (1994).

8

Norman F. Bligh, 41 ECAB 230 (1989).

9

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

10

20 C.F.R. § 10.433(a).

11

Id. at § 10.433(b).

4

compensation check in question, he knew or should have known that the payment was
incorrect.12
Based on the circumstances of this case, the Board finds that appellant is not with fault in
creating the overpayment. The Office found that appellant should have known that he received
an incorrect payment for total temporary disability because he had been advised to return any
money he received after returning to work. The Board has found a claimant to be at fault in
cases where he or she is receiving compensation checks through direct deposit which involve a
series of payments over several months with clear knowledge that the payments were incorrect.13
It is not appropriate, however, to make a finding that a claimant has accepted an overpayment by
direct deposit until such time as a reasonable person would have been aware that an overpayment
had occurred. This awareness could be established either through documentation such as a bank
statement or notification from the Office or where a reasonable period of time has passed during
which a claimant could have reviewed independent confirmation of the incorrect payment.14
In this case, appellant received an overpayment of compensation in the amount of
$1,049.50 by direct deposit. Since Office regulations define fault by what the claimant knew or
should have known at the time of acceptance, one of the consequences of electronic fund
transfers is that in many cases the claimant will not be at fault for accepting the first incorrect
payment because the requisite knowledge is lacking at the time of deposit.15 Appellant had no
reason to suspect at the time the $1,049.50 overpayment was deposited into his checking account
that the Office had issued an incorrect payment, given that this was the first incorrect payment
made by the Office.16 As the funds were deposited directly into his bank account, he was not in
a position to immediately decline acceptance of the amount paid by the Office. The Board finds
that appellant was not at fault in either creating or accepting the overpayment of $1,049.50 for
the period January 6 through 20, 2007.17
Since the Board has determined that appellant was without fault in the creation of the
overpayment, the Office may only recover the overpayment in accordance with section 8129(b)
of the Act18 if a determination has been made that recovery of the overpayment would neither
defeat the purpose of the Act nor be against equity and good conscience.19 The case will be
remanded to the Office for further development with respect to whether appellant is entitled to
waiver of the $1,049.50 overpayment. After such further development as the Office may find
12

Diana L. Booth, supra note 9.

13

See Karen K. Dixon, 56 ECAB 145 (2004).

14

See K.H., Docket No. 06-191 (issued October 30, 2006).

15

See Karen K. Dixon, supra note 13.

16

See Tammy Craven, 57 ECAB 689 (2006).

17

Id.

18

5 U.S.C. § 8129(b).

19

The guidelines for determining whether recovery of an overpayment would defeat the purpose of the Act or
would be against equity and good conscience are set forth in 20 C.F.R. §§ 10.434, 10.436, 10.437.

5

necessary, it should issue an appropriate decision on the issue of whether the overpayment
should be waived.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $1,049.50, during the period January 6 through 20, 2007, because he incorrectly received
temporary total disability compensation after he returned to work. The Board, however, finds
that the Office improperly found that appellant was at fault in creating the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed in part with respect to fact and amount of
overpayment and is set aside and the case remanded for further proceedings consistent with this
decision of the Board with respect to fault in the creation of the overpayment
Issued: October 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

